Citation Nr: 1124044	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for eczematoid dermatitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease with residuals of a cholecystectomy.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis.

4.  Entitlement to an initial compensable disability evaluation for residuals of a right middle finger fracture.

5.  Entitlement to an initial compensable disability evaluation for retropatellar pain syndrome of the right knee.

6.  Entitlement to an initial compensable disability evaluation for retropatellar pain syndrome of the left knee.

7.  Entitlement to an initial compensable disability evaluation for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claims of entitlement to service connection for residuals status-post cholecystectomy, gastroesophageal reflux disease (GERD), eczema, bilateral plantar fasciitis, right middle finger fracture, degenerative joint disease of the left shoulder, right elbow epicondylitis, and retropatellar pain syndrome of the right and left knees, and assigned a noncompensable disability rating for each disorder, effective July 1, 2006.  

During the course of the appeal, in a December 2007 rating decision, the Veteran's eczema was recharacterized as eczematoid dermatitis and increased to 30 percent disabling, his residuals status-post cholecystectomy and GERD were recharacterized as GERD with residuals of a cholecystectomy and assigned a 10 percent disability rating, and his epicondylitis of the right elbow and degenerative joint disease of the left shoulder were recharacterized as degenerative arthritis and assigned a 10 percent disability rating; an effective date of July 1, 2006 was assigned.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was remanded by the Board in February 2010 for additional due process considerations and development.  Specifically, the Remand indicated that additional VA examinations were required to evaluate the current severity of the Veteran's service-connected disabilities.  As discussed in detail below, the Veteran did not report for his examinations, and he has not provided good cause for not reporting.  38 C.F.R. § 3.655 (2010).  Because new VA examinations were scheduled, but not conducted due to the Veteran's failure to report, the Board finds that there has been substantial compliance with the directives of the February 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is now returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's eczematoid dermatitis affected 20 to 40 percent of his total body or its exposed areas, without constant corticosteroid use.

2.  Throughout the rating period on appeal, the Veteran's GERD causes occasional subjective complaints of nausea, dysphagia, and pyrosis, not confirmed by objective evaluation; there are no complaints of vomiting, weight loss, anemia, hematemesis, or melena.

3.  Throughout the rating period on appeal, the Veteran's degenerative arthritis has been productive of x-ray evidence of degenerative changes, without pain or limitation of motion of the affected joints.

4.  Throughout the rating period on appeal, the Veteran's residuals of an injury of the right middle finger have been manifested by full range of motion; the scar was nontender and mobile, without loss of sensation.

5.  Throughout the rating period on appeal, the Veteran's retropatellar syndrome of the right knee has been manifested by complaints of pain and limitation of motion, but no instability.

6.  Throughout the rating period on appeal, the Veteran's retropatellar syndrome of the right knee has been manifested by complaints of pain and limitation of motion, but no instability.

7.  Throughout the rating period on appeal, the Veteran's bilateral plantar fasciitis is moderate and productive of pain of the feet, but there are no objective clinical indications that he also has marked deformity, swelling on use, or callosities; his Achilles tendon is well-aligned and there is no indication of abnormal weight-bearing. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for eczematoid dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2010).

2.  The criteria for an initial rating higher than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2010).

3.  The criteria for an initial rating greater than 10 percent for degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010 ); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

4.  The criteria for an initial compensable rating for residuals of a right middle finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 200& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5229 (2010).

5.  The criteria for an initial compensable rating for retropatellar pain syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2010).
 
6.  The criteria for an initial compensable rating for retropatellar pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2010).

7.  The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters from the AOJ to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, these letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that were the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The Court has held that, where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran has made evidentiary assertions that his service-connected disabilities are more severe than evaluated.  Under 38 C.F.R. § 3.326(a) (2010), a VA examination will be authorized where there is a possibility of a valid claim.  As such, the Veteran was scheduled for VA examinations in April and May 2010, in order to evaluate the current manifestations and severity of his service-connected disabilities.  However, he failed to report for his evaluations, as scheduled.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for a VA examination scheduled in conjunction with a claim for an increased disability evaluation, the claim shall be disallowed).  Thus, although additional information may have been gained to his benefit from the examinations, the Veteran did not comply with VA's best efforts to have him examined.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  All available evidence that could substantiate the claims has been obtained, and there is no indication in the file that additional relevant records have not yet been obtained.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Eczematoid Dermatitis

The Veteran's eczematoid dermatitis is rated as 30 percent disabling pursuant to C.F.R. § 4.18, Diagnostic Code 7806.  Under Diagnostic Code 7806, a 30 percent disability evaluation is warranted where there is dermatitis or eczema over 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  For a 60 percent evaluation, there must be dermatitis or eczema over more than 40 percent of the body or more than 40 percent of the exposed areas affected, or constant or near-constant systemic therapy required during the last 12 month period.  Id.  

Based on the evidence of record, the Veteran's eczematoid dermatitis most closely approximates the criteria for the currently assigned 30 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  the objective clinical evidence of record shows that the Veteran has experienced eczematoid dermatitis over his chest and abdomen, as well as his back and lower extremities during flare-ups involving 0 percent of the exposed body and 30 percent of his total body area.  Additionally, there has been no clinical demonstration that the Veteran's eczematoid dermatitis requires near-constant or constant systemic use of corticosteroids.  Although the Veteran reports daily use of a steroid cream and antihistamines, as well as oral steroids on 4 occasions, the Veteran also reported to the October 2007 VA examiner that he only had localized itching, without systemic symptoms.  The October 2007 VA examination report indicates that the Veteran is erythematous, with raised maculopapular lesions of the chest, back and some of the extremities.  The VA examination report indicates that the Veteran's eczematoid dermatitis did not affect his face, hands, neck or head; he experienced itching of the skin, but there was no evidence of ulcer formation, shedding, or crusting.   The skin lesions were not associated with a systemic disease.  As such, the Veteran's symptomatology most closely fits within the criteria for the currently assigned 30 percent disability evaluation.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The Veteran's GERD is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Under Diagnostic Code 7346, a 10 percent disability evaluation is assigned for two or more symptoms for the 30 percent disability evaluation for the hiatal hernia, with less severity.  A 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Based on the objective clinical findings, the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluation.  The objective clinical evidence of record does not show his GERD causes more than occasional symptoms of recurrent pyrosis and dysphagia, without regurgitation, and which is unaccompanied by substernal, arm, or shoulder pain.  In addition, his GERD does not cause vomiting, hematemesis, melena, or considerably impaired health.  While the Veteran's complaints of occasional pyrosis and epigastric distress during his October 2007 VA examination are acknowledged, he also reported at that examination that his symptoms were alleviated by medications and diet.  Likewise, at the October 2007 VA examination, he denied experiencing diarrhea, constipation, anemia, and weight loss, and physical examination was normal.  Therefore, his symptomatology most closely fits within the criteria for the currently assigned 10 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Arthritis

Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

The Veteran does not experience limitation of motion of the affected joints, namely his right elbow and left shoulder, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative arthritis without limitation of motion are for application.  

Considering the rating criteria applicable to the Veteran's degenerative arthritis, the clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of motion of the left shoulder and right elbow.  The Board acknowledges that the Veteran reported a flare-up of right elbow pain at his October 2007 VA examination but that no limitation of motion or functional impairment was found upon evaluation; range of motion was full.  In addition, the Veteran denied any complaints related to his left shoulder at his March 2006 VA examination, to include experiencing pain and limitation of motion.  Likewise, the examination reports indicated that the Veteran did not experience swelling, abnormal movement, locking, or fatigability, even upon repetitive use.  

In concluding the Veteran is not entitled to a higher rating for his degenerative arthritis, at any time during the rating period on appeal, the Board has considered as well whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, 8 Vet. App. at 205, citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased in any way, even when his symptoms are most problematic.  As a result, his current 10 percent rating adequately compensate him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Right Middle Finger Fracture

Throughout the rating period on appeal, the Veteran is assigned a noncompensable evaluation for residuals a right middle finger fracture, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Under Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).

The competent evidence of record does not support a compensable evaluation under Diagnostic Code 5229.  Although the Veteran had complaints of pain and stiffness upon examination in October 2007, there was no limitation of motion of the right middle finger; the Veteran was able to flex his fingers, make a fist, and had full opposition of his thumb.  Sensation was intact, and there was no evidence of incoordination, active triggering, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.

The Board has also reviewed the competent evidence of record and finds no basis for a higher evaluation under the rating criteria for scars.  Diagnostic Code 7804, for scars, requires pain or instability of the scar for assignment of a 10 percent disability evaluation; the Veteran does not have a painful or unstable scar.  As such, that Diagnostic Code cannot serve as a basis for a higher rating.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Retropatellar Syndrome of the Knees

The Veteran's retropatellar syndrome of the right and left knees is rated as 10 percent disabling for each knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 provides for 10, 20, and 30 percent evaluations when flexion of the leg is limited to 45 degrees, 30 degrees, and 15 degrees, respectively. See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 provides for noncompensable, 10, 20, 30, 40, and 50 percent evaluations when extension of the leg is limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regarding the Veteran's retropatellar syndrome of the right and left knees, the objective clinical evidence of record, throughout the rating period on appeal, does not show the Veteran has flexion limited to 30 degrees or extension limited to 15 degrees for either knee.  His range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has essentially continuously had extension to 0 degrees, and that his flexion is full, to 140 degrees, including at his most recent VA examination in October 2007.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Thus, a compensable rating is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.

Moreover, there is no objective clinical indication that he has additional functional impairment to support an even higher rating.  In this regard, the Board points out that the Veteran's VA examination was negative for objective evidence of instability, subluxation, weakness, abnormal movement, swelling, or deformity, although he reports experiencing fatigue and pain upon weight-bearing and repetitive motion.  Likewise, there was no objective evidence of redness, heat, crepitus, or an antalgic gait or other gait disturbance.  Moreover, he had full motor strength.  Similarly, the Veteran has pain and tenderness in his knees, but he does not have overall moderate impairment of his tibia and fibula, recurrent subluxation or lateral instability, dislocated semilunar cartilage, ankylosis, or X-ray confirmation of degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5262.

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his retropatellar syndrome of the right and left knees, consideration has been given to whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss.  DeLuca, 8 Vet. App. at 205.  Although the Veteran reports pain, he does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current 10 percent disability evaluation assigned for each knee contemplates the Veteran's complaints of pain, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his retropatellar syndrome of the right and left knees.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and compensable ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Plantar Fasciitis 

The Veteran's bilateral plantar fasciitis is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See 38 C.F.R. § 4.20.   Under Diagnostic Code 5276, a 10 percent rating is assigned for bilateral moderate flat foot with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 30 percent rating for bilateral flat foot requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indications of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral flat foot requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

Considering these rating criteria in relation to the relevant evidence of record, the Board finds that the Veteran's current 10 percent rating is most appropriate, for the entire rating period on appeal.  38 C.F.R. § 4.7.  The objective evidence of record for the rating period on appeal does not show that the Veteran has severe impairment or symptoms such as marked deformity, accentuated pain on manipulation and use, or swelling as a result of his bilateral plantar fasciitis.  There was also no evidence of a neurovascular deficit of the feet.  At the time of the Veteran's October 2007 VA examination, he complained of bilateral daily heel pain.  The Veteran also reported that he utilized shoe inserts.  Upon examination, there was no evidence of painful motion, instability, or weakness and x-rays were negative for evidence of a deformity.  The Veteran had moderate tenderness of the anterior os calcis bone with discomfort of the heel upon walking.   There was also no evidence of muscle atrophy, tenderness of the plantar surface, characteristic callosities, or spasm of the tendo Achilles on manipulation.  The VA examination was also negative for objective evidence of skin breakdown, unusual shoe wear pattern, or unusual skin or vascular changes, despite his complaints of pain.  Likewise, there was no evidence of joint inflammation and range of motion of the toes and ankles was normal and without pain.  The October 2007 VA examiner pointed out that there were no objective manifestations demonstrative of disuse or functional impairment due to his foot pain.  Therefore, the Veteran's symptomatology most closely fits within the criteria for the currently assigned 10 percent evaluation.
 
In reaching this decision, the Board also considered other applicable Diagnostic Codes.  There is no evidence that the Veteran's bilateral plantar fasciitis resulted in ankylosis of the ankle or ankylosis of the subastragalar or tarsal joint in poor weight bearing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2010).  Further, there is no evidence that the Veteran has marked limitation of motion under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

In addition, there is no evidence that the Veteran has unilateral acquired claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, marked tenderness under the metatarsal heads, or deformity of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 (2010).  Under Diagnostic Code 5284, a 20 percent rating is assigned under this Code for a moderately severe foot injury; however, the Veteran's bilateral plantar fasciitis has not been characterized as such.  Therefore, an increased evaluation under Diagnostic Codes 5272, 5278, 5283, or 5284 is not warranted.

Consideration has also been given to whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain.  DeLuca, 8 Vet. App. at 205; 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the Veteran reports experiencing pain and weakness, there is no evidence of abnormality, and the pain he experiences due to his bilateral plantar fasciitis is adequately accounted for by his currently assigned disability evaluation.  Thus, there is no objective clinical indication he has other symptoms causing additional functional limitation to a degree that would support a higher disability rating.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating greater than 30 percent for eczematoid dermatitis is denied.

An initial rating greater than 10 percent for GERD is denied.

An initial rating greater than 10 percent for degenerative arthritis is denied.

An initial compensable rating for residuals of a right middle finger fracture is denied.

An initial compensable rating for retropatellar pain syndrome of the right knee is denied.

An initial compensable rating for retropatellar pain syndrome of the left knee is denied.

An initial compensable rating for bilateral plantar fasciitis is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


